Citation Nr: 0410934	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to August 
1957.

This case originally came before the Board of Veterans' Appeals 
(the Board) on appeal from an October 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2000, the Board remanded the case for further 
evidentiary development.  In a February 2002 decision, the Board 
denied the veteran's claim.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By Order 
dated in January 2003, the Court vacated the Board's February 2002 
decision and remanded the case to the Board for action consistent 
with the Joint Motion for Remand.

In June 2003, the Board remanded the case for additional 
development.  Subsequently, an August 2003 rating action continued 
the prior denials.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of the 
veteran's claim has been obtained by the RO.

2.  Peptic ulcer disease was not manifested in service or within 
the first post service year, and the preponderance of the evidence 
is against a finding that the veteran's peptic ulcer disease is 
related to service.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pointed out in the Board's Remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran has been notified in the October 1998 rating decision, 
the December 1998 Statement of the Case, and the February 1999, 
June 1999, July 2001, October 2001, and August 2003 Supplemental 
Statements of the Case of what would be necessary, evidentiary 
wise, to grant service connection for peptic ulcer disease.  In 
addition, the Board Remand decisions of August 2000 and June 2003 
also informed the veteran of the evidence necessary to grant his 
claim.  The notices sent to the veteran discussed the available 
evidence and informed the veteran that service connection for 
peptic ulcer disease was being denied because the overall evidence 
did not show that the disability was present in service, could be 
presumed to have been incurred in service or was otherwise related 
to service.  The RO sent a letter to the veteran dated in May 2001 
which explained the provisions of the VCAA and indicated what 
additional evidence would be necessary for the RO to grant the 
benefits sought.  Finally, in July 2003, the RO sent a letter to 
the veteran explaining what evidence had been obtained, what 
evidence he should submit, and what evidence it would be VA's 
responsibility to obtain.  The veteran has not identified any 
further evidence to be obtained.  The Board therefore concludes 
that the veteran was adequately informed of the information and 
evidence needed to substantiate his claims, and the RO complied 
with VA's notification requirements.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  Notwithstanding, VA's 
Office of General Counsel recently held that the Court's statement 
in Pelegrini regarding the "fourth element" was "obiter dictum and 
is not binding on VA" and that "section 5103(a) does not require 
VA to seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's claim 
was made prior to the enactment of the VCAA.  VCAA notice was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, and thus, the timing of the notice does not 
comply with the express requirements of Pelegrini.  While the 
Court did not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board notes that in reviewing AOJ determinations on appeal, it 
is required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 01-
944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The RO gathered the veteran's 
service medical records, private medical records from B.B.P., 
M.D., dated from February 1964 to November 2000, hospitalization 
records from Mississippi Baptist Medical Center dated in March and 
April 1997, Lawrence County Hospital treatment records dated from 
February 1986 to August 1998, and records of hospital admissions 
in October 1955 and October 1972.  The veteran was provided a VA 
examination in February 2001, including an upper gastrointestinal 
(GI) examination. The veteran testified at a personal hearing at 
the RO in May 1999 and the RO has obtained statements from members 
of the veteran's family.  The veteran has submitted additional 
argument, but has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a second remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

The veteran's service medical records are entirely negative for 
any peptic ulcer disease.  The service medical records do reveal 
that the veteran was treated for gastritis after eating oyster 
stew in November 1954, and in April and May of 1956 the veteran 
complained of vomiting and abdominal pain.  An upper GI barium x-
ray was performed in May 1956 with normal results.  There was no 
evidence of any significant lesions on the stomach, esophagus, or 
duodenum, and the stomach was normal in size, shape and position.  
The veteran's separation examination in July 1957 indicated that 
the veteran's stomach and intestinal tract were normal at 
discharge.

The veteran has presented a hospital admission slip from Marion 
General Hospital dated October 1955.  The veteran's wife indicated 
in a letter dated May 14, 1999 that there were no further records 
available from this hospital because they were destroyed by water 
damage.  The admission slip does not indicate what condition or 
complaint was involved in this hospital admission.  The veteran 
has presented statements from family members indicating that the 
veteran has suffered from stomach problems since at least 1955, 
and that he has constantly had ulcers since that time.

Private treatment notes from B.B.P., M.D., reflect treatment of 
the veteran from February 1964.  In a letter dated October 1998, 
Dr. P. states that he has been treating the veteran for chronic 
peptic disease since May 1960.  Dr. P. offered his opinion that 
the veteran's current chronic peptic ulcer disease began while in 
military service.

Hospitalization records dated from October 17 to October 20, 1972, 
and also from March 28 to April 5, 1997 indicate hospitalization 
for chronic peptic ulcer disease in 1972 and for a heart condition 
in 1997 which also included treatment for chronic peptic ulcer 
disease.  Treatment notes from Lawrence County Hospital dated from 
February 1986 to August 1998 show treatment for a variety of 
injuries and diseases, including treatment for peptic ulcer 
disease.  Neither the hospitalization reports nor the records of 
treatment from Lawrence County Hospital indicate the etiology of 
the peptic ulcer disease.

The veteran underwent an upper GI barium x-ray in August 1992.  
There was no evidence of gastroesophageal reflux.  The stomach 
filled out well without evidence of abnormalities.  There were no 
ulcers or mass lesions identified.  The impression was an 
unremarkable upper GI examination.

The veteran testified at a personal hearing in May 1999.  He 
testified that he began having trouble with his stomach while in 
service in 1954.  The veteran testified that he was told he had 
peptic ulcer disease, although he does not know why the service 
medical records do not indicate that information.  He testified 
that he underwent several upper GI examinations while in service.  
He indicated that he saw a Dr. M. shortly after leaving service 
but that there are no records available from that physician or 
from any hospital from that time.  The veteran testified that he 
began seeing Dr. P. in 1960.  He indicated that his chief symptoms 
are nausea and abdominal cramping.

The veteran underwent a VA examination in February 2001.  The 
examiner ordered an upper GI x-ray with barium.  The x-ray 
revealed minimal gastroesophageal reflux, and was otherwise within 
normal limits.  The examiner noted that, following an examination 
of the veteran and a review of the claims folder, there was no 
diagnosis of peptic ulcer disease shown in service, that the upper 
GI performed in May 1956 was normal, that the veteran's separation 
examination did not indicate any stomach abnormality, and that the 
first records of post- service treatment were from 1960.  It was 
concluded that the veteran's peptic ulcer disease can not be 
related back to the gastritis following oyster stew in November 
1954.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
also be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

To grant service connection, it is required that the evidence show 
the existence of a current disability, an inservice disease or 
injury, and a link between the disability and the inservice 
disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability".  Boyer v. West, 210 F.3d 1351, 1353 
(Fed.Cir. 2000).

In addition, a claim may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.  If the chronicity provision is not applicable, a claim 
may still be established or reopened on the basis of § 3.303(b) if 
the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

The evidence is persuasive that the veteran currently suffers from 
peptic ulcer disease and he is presumed to have been free from 
disability at the time of entry into service.  Despite the several 
negative findings from upper GI barium x- rays both during service 
and after service, the Board finds that Dr. P.'s ongoing treatment 
and diagnosis of chronic peptic ulcer disease is sufficient to 
find that the veteran currently suffers from chronic peptic ulcer 
disease.  However, the most probative evidence does not support a 
finding that peptic ulcer disease is related to the veteran's 
military service that ended in 1957.

The veteran's service medical records do not show any diagnosis of 
peptic ulcer disease.  The veteran was diagnosed with gastritis 
following oyster stew in November 1954, but the condition resolved 
itself.  The veteran later complained of abdominal pain and 
vomiting in April and May 1956, and an upper GI barium x-ray was 
taken in May 1956 and showed normal results.  There was no 
evidence of any significant lesions on the stomach, esophagus, or 
duodenum, and the stomach was normal in size, shape and position.  
An upper G.I series performed in August 1992 was unremarkable.  
Treatment notes dated from 1960 to 2000 indicate that the veteran 
has been diagnosed with peptic ulcer disease and has been treated 
for that condition.  None of the hospitalization records indicate 
any etiology of the peptic ulcer disease, and while there is 
evidence of hospitalization in October 1955, there is no 
indication of what treatment was rendered or of any diagnoses.

The veteran's private physician, Dr. P., has reportedly treated 
the veteran since 1960 for peptic ulcer disease, and he offered 
his opinion that the condition began in service.  However, this 
opinion does not cite to any contemporaneous records and was 
apparently based on the statements of the veteran relating his 
history.  The veteran has testified that he has suffered stomach 
pains since 1954 and the veteran offered statements from his wife 
and other family members to the effect that he suffered from 
peptic ulcer disease since being in the military.  The Board does 
not doubt the credibility of this testimony and these statements, 
however, lay persons are not competent to offer medical opinions 
as to the diagnosis or etiology of disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The VA examiner offered her opinion that there was no link between 
the gastritis described in 1954 and the veteran's current peptic 
ulcer disease.  She based this opinion on her review of the claims 
folder and an examination of the veteran.  The examiner noted 
there was no in-service diagnosis of peptic ulcer disease, that 
the upper G.I in May 1956 was essentially normal, that the 
veteran's separation examination does not indicate any ulcer or 
stomach disability, and that there are no medical records of 
treatment until almost three years after leaving service.  The 
Board notes that the record contains conflicting medical opinions 
as to the relationship between the veteran's peptic ulcer disease 
and his military service.  However, the VA examiner's opinion 
offered in February 2001 is based on a review of the claims folder 
and a citation of pertinent the medical records, while Dr. P.'s 
opinion only cites to statements from the veteran and treatment of 
the veteran some time after service discharge.  Significantly, the 
veteran's reported history of stomach pains during service, which 
Dr. P. has apparently taken as evidence of ulcer disease at that 
time, were in fact investigated during service and not found to 
support a diagnosis of peptic ulcer disease.  The Board finds the 
VA examiner's opinion more persuasive and concludes that the most 
probative evidence does not establish a link between the veteran's 
peptic ulcer disease and his military service.  Therefore, direct 
service connection is not warranted for peptic ulcer disease.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

The veteran's representative has contended that the veteran is 
entitled to service connection for peptic ulcer disease under 
3.303(b), arguing that he has demonstrated continuity of 
symptomatology during and after service as well as a post-service 
diagnosis of a chronic disorder, peptic ulcer disease.  However, 
as noted above, the inservice complaints in November 1954 were 
attributed to gastritis, and the upper GI series conducted to 
evaluate the April and May 1956 complaints revealed essentially 
normal findings.  In other words, gastrointestinal complaints in 
service that were evaluated and found to not be manifestations of 
peptic ulcer disease cannot be used to support a finding that that 
disorder was in fact present during service; the regulation states 
that for the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings, as the inservice complaints in this case would be 
characterized.  38 C.F.R. § 3.303(b).

Peptic ulcer disease is subject to presumptive service connection, 
if manifested to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).  In the veteran's case, there is no manifestation of 
peptic ulcer disease in the record within one year of discharge; 
the first medical evidence of treatment for peptic ulcer disease 
is May 1960 which is almost 3 years after discharge.  The Board 
notes that the veteran testified that he received treatment from a 
Dr. M. prior to 1960, but there is no medical evidence to 
substantiate that.  The competent evidence does not establish the 
presence of peptic ulcer disease manifested to a compensable 
degree within the first postservice year.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



